FILED
                                            United States Court of Appeals
                UNITED STATES COURT OF APPEALS      Tenth Circuit

                          FOR THE TENTH CIRCUIT                  June 12, 2015

                                                              Elisabeth A. Shumaker
                                                                  Clerk of Court
SALVADOR REYES-GARCIA,
a/k/a Salvador Reyes,

            Petitioner,

v.                                                   No. 14-9589
                                                (Petition for Review)
LORETTA E. LYNCH,
United States Attorney General, *

            Respondent.


                          ORDER AND JUDGMENT * *


Before BACHARACH, PORFILIO, and BALDOCK, Circuit Judges.


      This appeal involves the government’s removal of Mr. Salvador

Reyes-Garcia, a Mexican citizen. During the removal proceedings,

Mr. Reyes-Garcia tried to obtain an adjustment in status. One obstacle was

that he was in the country illegally, making him inadmissible. To overcome

*
      Ms. Loretta Lynch is substituted as the respondent. Fed. R. App. P.
43(c)(2).
**
      The parties have not requested oral argument, and it would not
materially aid our consideration of the appeal. See Fed. R. App. P.
34(a)(2)(C); 10th Cir. R. 34.1(G). Thus, we have decided the appeal based
on the briefs.
     Our order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
this problem, he had to obtain a waiver of inadmissibility. To seek a

waiver of inadmissibility, however, Mr. Reyes-Garcia needed more time.

Thus, he requested a continuance. The agency declined to order a

continuance, noting that Mr. Reyes-Garcia had already obtained multiple

continuances. He has filed a petition for review. In deciding whether to

grant the petition, we ask: Did the agency abuse its discretion by denying a

continuance to Mr. Reyes-Garcia? We conclude that the agency did not

abuse its discretion. Accordingly, we deny the petition for review.

I.   The Setting for Mr. Reyes-Garcia’s Request for a Continuance

     Mr. Reyes-Garcia entered the United States in about 1993. Almost

twenty years later, the government began removal proceedings on the

ground that Mr. Reyes-Garcia had entered the country without

authorization. He admitted that he was a Mexican citizen, but sought

adjustment in status on the ground that he had married a U.S. citizen.

     To obtain an adjustment in status, Mr. Reyes-Garcia faced a problem:

Adjustment in status is generally limited to aliens who are considered

“admissible.” See 8 U.S.C. § 1255(a). And Mr. Reyes-Garcia was

considered “inadmissible.” Id. § 1182(a)(9)(B)(i)(II). To overcome this

obstacle, Mr. Reyes-Garcia needed to change his status from

“inadmissible” to “admissible.” Thus, he needed a waiver of

inadmissibility. See id. § 1182(a)(9)(B)(v).


                                    -2-
      To obtain a waiver of inadmissibility, Mr. Reyes-Garcia faced

another problem: He would ordinarily have to wait until after removal to

learn whether the government would grant the waiver of inadmissibility.

To avoid this dilemma, Mr. Reyes-Garcia requested a continuance, which

would have allowed him to remain in the country while waiting to find out

if he could obtain the waiver of inadmissibility. See 8 C.F.R. § 212.7(e).

II.   The Decision to Disallow a Continuance

      The agency declined the request for a continuance, and Mr. Reyes-

Garcia claims that this decision constituted error. We disagree.

      The agency could grant a continuance upon a showing of good cause.

8 C.F.R. § 1003.29. In the agency’s view, Mr. Reyes-Garcia’s showing was

insufficient to warrant further delay.

      In reviewing that decision, we engage in limited review, asking only

whether the agency abused its discretion. See Jimenez-Guzman v. Holder,

642 F.3d 1294, 1297 (10th Cir. 2011). The agency abused its discretion

only if it acted without any rational explanation, inexplicably deviated

from established policies, or relied on an impermissible rationale. Id.

      We conclude that the agency acted within its discretion. The

immigration judge reasoned that

           Mr. Reyes-Garcia was not eligible at the time for an adjustment
            in status,



                                     -3-
           he would not likely be able to obtain an adjustment in status,
            and

           the agency had already allowed multiple continuances.

There is nothing irrational or impermissible about this rationale.

      The immigration judge was correct in determining that Mr. Reyes-

Garcia was ineligible at the time for an adjustment in status. To obtain this

adjustment, he had filed a I-130 petition, which remained pending. He

wanted to file a Form I-601A application for a waiver of inadmissibility,

which would have required an approved I-130 petition. Mr. Reyes-Garcia

did not have an approved I-130 petition, and he could not obtain a

Form I-601A waiver of inadmissibility as long as the removal proceedings

remained open. But if the removal proceedings were to be continued while

Mr. Reyes-Garcia waited for approval of the I-130 petition, the delay could

have been substantial. And by the time this issue arose, the immigration

judge had already granted three continuances to Mr. Reyes-Garcia, giving

him roughly eleven extra months. In these circumstances, the immigration

judge had the discretion to decline further delay. See Luevano v. Holder,

660 F.3d 1207, 1215 (10th Cir. 2011) (“[T]here is no agency or court

precedent for requiring an [immigration judge] to grant an indefinite

continuance so that a petitioner may remain in this country while awaiting

eligibility for adjustment of status.”). As a result, we conclude that the

agency did not abuse its discretion in denying a continuance.
                                     -4-
III.   Due Process

       Mr. Reyes-Garcia also suggests that his hearing was inadequate. We

reject this suggestion. He had a right to procedural due process. Arambula-

Medina v. Holder, 572 F.3d 824, 828 (10th Cir. 2009). But the immigration

judge and Board of Immigration Appeals gave Mr. Reyes-Garcia an

opportunity to present his arguments and ultimately explained why they

were rejecting these arguments. There was no denial of procedural due

process.

IV.    Other Possible Claims

       It is unclear whether Mr. Reyes-Garcia’s counsel is making other

claims. He has made various references to possible claims involving

           the Ex Post Facto Clause (Opening Br. at 15),

           failure to disclose evidence supporting the governmental
            allegation of a sham marriage (id. at 17),

           denial of equal protection (id. at 18),

           cruel and unusual punishment (id. at 20, 32-33),

           failure to develop the record (id. at 26-28), and

           failure to provide a complete record (id. at 28).

But he has failed to explain any of these references. As a result, we have

confined our analysis to Mr. Reyes-Garcia’s claims involving the denial of

a continuance and deprivation of procedural due process.


                                     -5-
V.    Disposition

      We deny the petition for review.

VI.   In Forma Pauperis

      Mr. Reyes-Garcia requests leave to proceed in forma pauperis. This

request is granted.

                                  Entered for the Court



                                  Robert E. Bacharach
                                  Circuit Judge




                                   -6-